Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Heller, J.), rendered January 12, 1987, convicting him of criminal possession of stolen property in the third degree and illegal possession of a vehicle identification number (two counts), after a nonjury trial, and imposing sentence.
Ordered that the amended judgment is affirmed.
Viewing the evidence in the light most favorable to the People, the evidence was sufficient as a matter of law to support the defendant’s conviction of the crimes charged. Moreover, upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quality and quantity to establish the defendant’s guilt beyond a reasonable doubt (see, People v Bauer, 113 AD2d 543, lv denied 67 NY2d 648, 880), including that he knowingly possessed the stolen property. Bracken, J. P., Brown, Rubin and Spatt, JJ., concur.